UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORTPURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 14, 2016 SWISHER HYGIENE INC. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation) 001-35067 27-3819646 (Commission File Number) (I.R.S. Employer Identification No.) 350 East Las Olas Boulevard Suite 1600 Fort Lauderdale, FL (Address of Principal Executive Offices) (Zip Code) (203) 682-8331 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item 8.01.Other Events. The Board of Directors of Swisher Hygiene Inc. has unanimously approved the filing of a Certificate of Dissolution on May 27, 2016 (the “Final Record Date”), to become effective at 6:00 pm Eastern Time on such date.Also, at 6:00 pm Eastern Time on the Final Record Date the Company’s shares will cease to be traded on OTCQB.A copy of the press release announcing this information is attached hereto as Exhibit 99.1 and incorporated herein by reference. Item9.01.Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Press Release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 14, 2016 SWISHER HYGIENE INC. By: /s/Richard L. Handley Chairman, President and Secretary Title
